Citation Nr: 1424310	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-03 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for an acquired psychiatric disorder. 


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from June 1975 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2008 and August 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran was scheduled for a Travel Board hearing in February 2012.  He failed to report for the hearing without explanation.  He did not request that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  38 C.F.R. § 20.704 (2013).

In a July 2013 decision, the Board reopened the claims and remanded for further development on the merits.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was afforded VA examinations for his low back disability and acquired psychiatric disorder, the Board finds that new examinations are needed.  Barr v. Nicholson, 21 Vet.App. 303 (2007). 

For the Veteran's low back disability, the examiner did not address the Veteran's statements that he has had low back pain since service, or the service treatment records that indicate the Veteran suffered from chronic back pain after being injured in basic training.  Rather, the examiner noted that there was no documentation of a back injury in service.  The Veteran contends that he was injured during basic training when he pulled himself up on a rope.  Service treatment records indicate the Veteran initially complained of pain in his abdomen and right side.  After this injury, the Veteran reported low back pain on several occasions.  The Veteran's separation examination noted the side injury.  On remand, the examiner should address the Veteran's contention. 

For the Veteran's acquired psychiatric disorder, the examiner found that the Veteran was not treated for a psychiatric disorder in service and that no psychiatric condition was noted at separation.  The examiner did not address the opinions submitted by two VA doctors and one private doctor that suggest that the Veteran's behavior in service was consistent with a diagnosis of schizophrenia.  The examiner also did not address the Veteran's contention that he had symptoms of schizophrenia in service.  On remand, the examiner should address the post-service treatment doctors' findings and opinions that the Veteran's behavior during service was consistent with schizophrenia, the Veteran's consistent reports that his schizophrenia started in service and the Veteran's contention that he suffered symptoms of schizophrenia in service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any back condition.  The claims folder and any pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should answer the following question: is it at least as likely as not (i.e., probability of approximately 50 percent), that any low back disability had its clinical onset in service or is otherwise related to active duty, specifically the Veteran's claim that his low back disability is related to his injury during basic training.  

The examiner is specifically informed of the Veteran's ongoing complaints of back pain since service and his ongoing treatment for back pain.  The examiner should also address the January 1976 service treatment record that noted that the Veteran suffered from chronic low back pain and diagnosis of musculoskeletal pain.  The examiner should also address the Veteran's contention that his low back pain is related to his right side and abdomen injury during basic training in July 1975.   

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why a definitive opinion cannot be provided.    

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any acquired psychiatric disorders.  The claims file and any pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should answer the following question: is it at least as likely as not (i.e., probability of approximately 50 percent), that any acquired psychiatric disorder had its clinical onset in service or is otherwise related to active duty, specifically the Veteran's claim that his schizophrenia started during service. 

The examiner is specifically informed of the Veteran's ongoing reports (since at least 1997) that his psychiatric condition started in service, around the time of his tuberculosis diagnosis.  The examiner should address the Veteran's report that he heard voices and felt a pull from outer space in service and the Veteran's repeated misconduct in service.  The examiner should address the May 2009 opinion (from the Veteran's VA treatment records) that the Veteran's history is consistent with a diagnosis of high functioning schizophrenia in service.  The examiner should also address the July 2009 opinion from Dr. M.E.S. that found that the Veteran's DD 214, which notes "unsuitability, apathy, defective attitude or inability to expend effort constructively", reflects the behavior of a high-function patient suffering from schizophrenia.  The examiner should also address the September 2009 private opinion that found that the Veteran's depression stemmed from his diagnosis of tuberculosis and that his depression deepened with forays into psychosis when he tested positive for HIV in 1990.  .  The examiner should also address the December 2011 opinion from Dr. J.L. that found that based on the Veteran's history, although it was unrecognized at the time, the Veteran's schizophrenia started during service.  

The medical basis for all conclusions reached should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why a definitive opinion cannot be provided.    

3.  Then, readjudicate the issues of entitlement to service connection for a low back disability and an acquired psychiatric disorder.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

